[v149137_logo.jpg]
 
May 18, 2009
 
Michael R. Cox
Chief Financial Officer
Bioanalytical Systems, Inc.
2701 Kent Avenue
West Lafayette, IN 47906-1382


Re: Temporary amendment to loan covenant.
 
Dear Mike:


In response to Bioanalytical Systems Inc’s request to temporarily amend its
existing Fixed Charge Coverage covenant, Regions Bank has agreed to amend the
covenant as follows:
 
Borrower will maintain a Fixed Charge Coverage Ratio no less than 1.00:1.00 as
of June 30, 2009, 1.25:1.00 as of September 30, 2009, and 1.50:1.00 as of
December 31, 2009. Fixed Charge Coverage Ratio means the ratio of (i) the
borrowers net income, plus depreciation expense and other non cash expenditures,
plus interest expense, plus income tax expense, less capital expenditures not
funded by long-term debt, less income tax paid or accrued in the period, to (ii)
sum of all interest payments and principal payments on long-term debt paid or
accrued in the period, including payments made under capitalized leases. The
Fixed Charge Coverage Ratio will be tested on a quarterly basis, beginning on
June 30, 2009. For the quarter ending June 30, 2009, the Net Cash Flow (i) and
Debt Service (ii) will be computed by annualizing (multiplying by four) the Net
Cash Flow and Debt Service for the quarter. For the quarter ending September 30,
2009, the Net Cash Flow (i) and Debt Service (ii) will be computed by
annualizing (multiplying by two) the Net Cash Flow and Debt Service for the six
months. For the nine months ending December 31, 2009, the Net Cash Flow (i) and
Debt Service (ii) will be computed by annualizing (multiplying by one and a
third) the Net Cash Flow and Debt Service for the nine months.
 
Please let me know of any questions you may have.
 
 
Sincerely,
[v149137_sig.jpg]
Daniel R. House
Senior Vice President
 

--------------------------------------------------------------------------------

